The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to because Figures 1, 4 and 5 are photographs which are not normally accepted. The drawings include various associated words and descriptions as opposed to reference numerals  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 5-6, claim 2, lines 4-5, and claim 6, lines 5-6 the recitation “and at least partially surrounding the plant pot” and subsequent thereto is indefinite whether the plant pot is being positively included as a component of the pot and/or the container, or is merely a possible adjunct of a pot tray and container. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (4,941,572). Harris discloses a pot tray (22) comprising a floor (74) for supporting a plant pot, a plurality of walls (72, 72’) extending upward from the floor and capable of at least partially surrounding a plant pot (12), and one or more rails (at 76, 89, 89 or  by 80) beneath the floor configured to contact an underlying surface of a container such that the floor and plant pot would be elevated from the underlying surface during shipping. 
As to claims 3 and 4, Harris discloses the floor, walls and one or more rails part of a continuous cardboard material blank (22).
As to claim 5, Harris discloses one or more apertures (83) able to receive one or more tabs (89) extending from the one or more rails that are not bent to maintain the shape of the one or more rails. 

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (4,941,572). Harris discloses a cardboard container (22 and 24)  capable of shipping a potted plant, the container comprising a first cardboard blank () bent to form a pot tray, including a floor (74) for supporting a plant pot, a plurality of walls (72, 72’) extending upward from the floor and capable of at least partially surrounding a plant pot (12), and one or more rails (at 76, 89, 89 or defined by 80) beneath the floor, and a second cardboard blank (forming 24) bent to shape to form an outside box (24) surrounding the potted plant and the first cardboard blank for shipping, wherein the one or more rails are configured to contact an underlying surface of the container such that the floor and plant pot would be elevated from the underlying surface during shipping. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG